Citation Nr: 0424292	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDING OF FACT

The appellant's bilateral hearing loss disability is 
manifested by Level IV hearing on the right ear and Level II 
hearing on the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in August 1999, October 2001, and September 
2003 that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to, either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are not on file as they 
were destroyed by fire.  However, his VA treatment records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and two supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  The veteran was 
afforded VA examinations for his bilateral hearing loss in 
August 1999, November 2000 and February 2003.  Thus, VA's 
duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that at the time of 
an initial rating, separate or staged ratings may be assigned 
for separate periods of time based on the facts found.  

The veteran served on active duty from October 1956 to 
September 1959.  Service connection was established for 
bilateral sensorineural hearing loss effective from August 
1999, and a non-compensable evaluation was assigned.   The 
veteran claims that his service-connected hearing loss 
disability warrants a compensable evaluation.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

The veteran submitted three private audiogram reports for 
consideration.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.  A 
private, uninterpreted audiogram dated in March 1998 
indicated that the veteran's "Pure tones & speech testing 
are consistent with a Moderate Hi frequency sensorineural 
hearing loss bilaterally."  Audiometric testing in June 2000 
indicated that the veteran was "experiencing more difficulty 
with his word recognition skills."  Again, this audiogram 
was not interpreted for VA purposes.  Neither the March 1998 
nor the June 2000 examinations used the Maryland CNC speech 
discrimination test or measured the average hearing threshold 
levels in the frequencies of 1,000, 2,000, 3,000 and 4,000 
hertz.  See 38 C.F.R. § 4.85(d).  In January 2002, the 
veteran again underwent private audiometric testing.  This 
examination report, although again not measuring the average 
hearing thresholds at the VA required levels, did show that 
the Maryland CNC speech discrimination test was used to 
determine word recognition.  The veteran's speech 
discrimination was noted at that time to be 64 percent on the 
right ear and 56 percent on the left ear.

On the VA audiological evaluation conducted in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
45
50
LEFT
25
25
55
50
60

The average puretone decibel loss at the above frequencies 
was 44 on the right ear and 48 on the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  These 
findings result in a corresponding designation of Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

On the VA audiological evaluation conducted in November 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
50
45
LEFT
15
30
60
55
60

The average puretone decibel loss at the above frequencies 
was 48 on the right ear and 51 on the left ear.  Speech 
audiometry again revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
These findings again result in a corresponding designation of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  See Id.

Finally, on the VA audiological evaluation conducted in 
February 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
55
50
LEFT
30
35
60
55
65

The average puretone decibel loss at the above frequencies 
was 51 on the right ear and 54 on the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 84 percent in the left ear.  These 
findings result in a corresponding designation of Level IV 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  Pursuant to these findings, a 
noncompensable disability evaluation remains appropriate.  
See Id.

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the appellant's test results do not 
meet the requirements of 38 C.F.R. § 4.86(a), as the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) do not equal 55 decibels or more.  
38 C.F.R. § 4.86(a).  As such, this table is inapplicable to 
the veteran's claim.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  After a thorough review of the evidence of record, 
the Board finds that the criteria for an initial compensable 
rating for the veteran's bilateral hearing loss have not been 
met.

In a statement received from the veteran in February 2002, he 
concedes that the private audiograms conducted in March 1998 
and June 2000 do not meet the requirements set forth in 38 
C.F.R. § 4.85.  However, the veteran also asserts that the 
private audiogram report from January 2002 is more probative 
of his current level of hearing loss disability than are the 
aforementioned VA audiogram results, as the examiner used the 
Maryland CNC speech discrimination test.  However, this 
private audiogram report does not provide pure tone 
thresholds in decibels at each level tested.  As such, these 
findings were incomplete for the purposes of rating the 
veteran's disability.  Consequently, the three VA 
audiological examinations not only meet the requirements as 
set forth in § 4.85, but also provide a consistent picture of 
the veteran's hearing loss disability.  The Board finds that 
the VA examinations are more thorough and complete for 
disability evaluations, and therefore are more probative as 
to the level of the veteran's bilateral hearing loss.

In this case, the RO granted service connection and 
originally assigned non-compensable evaluation for bilateral 
hearing loss as of the date of receipt of the veteran's 
claim, i.e., August 10, 1999.  See 38 C.F.R. § 3.400 (2003).  
After review of the claims file, it is clear that the medical 
evidence of record does not support a compensable rating for 
the disability at issue at any time subsequent to this date.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



